Citation Nr: 1601491	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  06-31 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability, to include as secondary to the service-connected left ear hearing loss disability.

2.  Entitlement to a compensable disability rating for left ear hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran had active service from September 1954 to September 1974.

This originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the RO which denied an increased rating for left ear hearing loss disability, and a December 2007 decision which denied service connection for right ear hearing loss disability.  

In June 2009, a hearing was held at the RO before the undersigned Veterans Law (VLJ) Judge.  A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.

In March 2012, the Board issued a decision on the issues then on appeal; however, the March 2012 decision was vacated in its entirety by an April 2014 Board decision.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013) the Board's June 2009 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted June 2009 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place. 

In an April 2014 decision, the Board denied an increased rating for the Veteran's left ear hearing loss disability and denied the service connection claim for right ear hearing loss disability.  The Veteran appealed the April 2014 Board decision to the Court of Appeals for Veterans Claims (Court).  In an August 2015 Memorandum Decision (single judge), the Court vacated the Board's decision that found the Veteran was not entitled to a compensable rating for left ear hearing loss disability or service connection for right ear hearing loss disability.  The case has since been returned to the Board for adjudication consistent with the August 2015 Memorandum Decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In light of the August 2015 Memorandum Decision referenced above, the Board finds that further development is necessary regarding the service connection claim for right ear hearing loss disability and the increased rating claim for left ear hearing loss disability.  

In its decision, the Court noted that the Board erred in relying on the February 2010 examination report and July 2011 addendum opinions in denying the service connection claim for right ear hearing loss.  Namely, the Court pointed to the fact that "both opinions are based on the same flawed factual premise-that the appellant did not experience right ear hearing loss until 1994."  In other words, these opinions lack any probative value.  The Court specifically set aside the Board's finding that the Veteran did not suffer right ear hearing loss until September 1994.  Instead, the Court noted the right ear hearing loss was shown in July 1978.  

Additionally, the Court asserted the July 2011 addendum opinion failed to comply with the Board's October 2009 and June 2011 remand orders.  The Court pointed out that the July 2011 opinion included the same rationale as included in the February 2010 opinion-that the right ear hearing loss was not present until 1994.  Again, the Court noted that this rationale is based upon an inaccurate factual premise and that the addition of the words "aggravated by" at the end of the July 2011 addendum opinion was not sufficiently supported secondary service connection.  The Court indicated that upon remand, the Board should order a new examination that appropriately considers the fact that the Veteran's right ear hearing loss began in 1978 and otherwise complies with the October 2009 and July 2011 remand directives.  

The Veteran's increased rating claim for left ear hearing loss disability is inextricably intertwined with the remanded claim; consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records related to the Veteran's bilateral hearing loss disability.   
 
2.  The AOJ should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the nature and etiology of his right ear hearing loss disability and to ascertain the severity and manifestations of his service-connected left ear hearing loss disability.  

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has right ear hearing loss disability that has been: 

A. Caused or aggravated by his military service, OR

B. Caused OR aggravated (chronically worsened) by his service-connected left ear hearing loss disability. 

For the purposes of this opinion, the examiner should consider that the Veteran had some level of right ear hearing loss in July 1978 as reflected in the mild hearing loss observed at 4000 Hz at that time.  

The AOJ should ensure that the examiner provides all information required for rating purposes-including a discussion of the functional impact the Veteran experiences due to his bilateral hearing loss disability.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

2.  The AOJ should undertake any other development it determines to be warranted. 
 
3.  Then, the AOJ should readjudicate the Veteran's claims on appeal.  If the claims remain denied, a Supplemental Statement of the Case must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

